DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on 02/04/2022 with respect to the rejection(s) of claims 12, 14-16, and 17-24 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of cited reference Nagahdaripour et al. (US 20060008137A1). 
Applicant’s arguments with respect to claims 13 and 16 have been considered but are moot because they are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “determine an observation position” and then recites, “output a three dimensional field of view of the interior …. from an observation position”. These limitations are considered indefinite because it is unclear if those terms (observation position) are the same or different positions, rendering the claim’s scope indefinite. The claim also recites, “produce a video stream” and then recites, “transmits the video streams”. There is insufficient antecedent basis for the video streams in the claim. Furthermore, it is unclear if the video streams refers to the video stream produced by each of the plurality of cameras, or different video streams. Thus, the metes and bounds of the claim are indefinite. Claims 22-24 depend from claim 21, include all of its limitations and do not cure its deficiencies rendering them rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17-18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al. (US 20150369751A1; “Cheim”) in view of Nagahdaripour et al. (US 20060008137A1). 
Regarding claim 12, Cheim discloses a method comprising: 
inserting a submersible, remotely operable vehicle into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant (Abstract; Figure 1; [0017]: “a system for transformer in-situ inspection is designated generally by the numeral 10. In most embodiments, the system 10 is utilized for the inspection of a transformer 12 which contains high-voltage electrical components immersed in a cooling fluid 14 such as oil”);
receiving a command through the liquid coolant from a remote control station ([0025]: “receiving control signals for controlling the motion and/or direction of the inspection device within the transformer”; [0029]: “monitor and control movement of the inspection device”; [0030]: “expert would have another computer that can send control signals via a network to the local computer 18 that in turn sends signals to control the device 16 as described above”)
propelling, based on the command, the remotely operable vehicle through the liquid coolant in the transformer tank to inspect the electrical transformer ([0019]: “components maintained within the channels move the fluid in either direction, through the device and thus allow the device to move within the transformer tank”; [0025]: “receiving control signals for controlling the motion and/or direction of the inspection device within the transformer”);
 operating a camera on the remotely operable vehicle to produce video streams of the interior of the transformer tank (Fig. 4; [0020]; [0021]); 
determining an observation position of the remotely operable vehicle based on telemetry data from one or more sensors in the remotely operable vehicle, and a model of the electrical transformer (Fig. 1, Receiver 82; [0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the actual inspection device 16, so as to monitor 
However, Cheim does not explicitly state:
plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, 
processing the video streams from each of the plurality of cameras to output a three-dimensional field of view of the interior of the transformer tank and the electrical transformer from the observation position of the remotely operable vehicle, 
wherein processing the video streams includes filtering frames of each of the video streams from each of the plurality of cameras;
updating the observation position and the field of view in real time while the remotely operable vehicle is propelled through the liquid coolant;
On the other hand, Nagahdaripour et al. teaches:
the plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle (Fig. 2, cameras 210; [0014]: “any two-dimensional or three-dimensional optical or acoustic imaging system can be deployed as the data acquisition component. Examples can include standard CCD video cameras, as well as DIDSON (dual frequency identification sonar) acoustic cameras”; [0015]; [0022]: “a submersible platform configured with a stereovision system and postured at relative distances to the target as computed from binocular cues in stereo imagery, which such distance is used to generate a rectified video; simulating frontal views at fixed distance from the target”; binoculars that produce stereo imagery are well known in the art to have overlapping field of views (see https://www.movimed.com/knowledgebase/what-is-stereoscopic-imaging/)); 
processing the video streams from each of the plurality of cameras to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from the observation position of the remotely operable vehicle ([0015]: “Digitized video either from digital cameras or from analog cameras that are digitized with frame grabbers/digitizers can be displayed at a specified frame rate on a monitor at a remote station for human observation, in addition to being processed by a computer to extract information for automatic navigation and target mapping”;[0025]: “The information regarding the motion of the platform, determined from consecutive stereo imagery, also can be used for image or target three-dimensional (3-D) map alignment to construct a mosaic in real time. Displayed on an operator screen, the mosaic can provide a composite image or 3-D map of the underwater structure for inspection purposes.”; [0035]);
updating the observation position ([0017]:” Information regarding the position and motion of the vision system then can be used to produce from the images acquired at different camera positions and poses a composite image and model of the target object in real time. The composite view, referred as a photo-mosaic, can be two-dimensional, however, a three-dimensional mosaic/map also can be constructed from the stereo disparity information”; [0018]; [0032]: “At each instant three of the components of the submersible platform's pose and position can be determined from stereo cues”) and the three-dimensional field of view in real time while the remotely operable vehicle is propelled ([0027]: “a multi-camera vision-based solution is provided with the sought after capabilities automatic navigation, while simultaneously producing a composite photo-mosaic of the underwater structure in real time”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Nagahdaripour reference, and arrange plurality of cameras with an overlapping field of view to process their video streams and produce a three-dimensional field of view of the structure, to update the 
Regarding claim 21, Cheim teaches: 
A submersible, remotely operable vehicle that is submersible, the remotely operable vehicle adapted to be inserted into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant, the remotely operable vehicle including (Abstract; Fig. 1): 
a signal receiver structured to receive a plurality of commands through a liquid environment from a remote control station, the plurality of commands including a command for propelling the remotely operable vehicle through the liquid coolant in the transformer tank for inspection of the electrical transformer and a command for operation of a camera ([0018]; [0025]) ; 
a camera being operable to produce a video stream ([0020]); and 
a transmitter configured to transmit the video streams to a processing device ([0021]) 
the processing device being configured to determine an observation position of the remotely operable vehicle based on telemetry data from one or more sensors in the remotely operable vehicle and a model of the electrical transformer (Fig. 1, Receiver 82; [0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the actual inspection device 16, so as to monitor the positioning of the device 16 within the transformer 12”; [0028]: “The receivers 82 use triangulation, based on the signals 72 received or other methodology, to determine a position of the device 16 in the tank”; [0029]);
However, Cheim does not explicitly state:
plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from an observation position of the remotely operable vehicle and;
update the observation position and the three dimensional field of view in real time while the remotely operable vehicle is propelled through the liquid coolant;
wherein processing the video streams includes filtering frames of each of the video streams from each of the plurality of cameras;
On the other hand, Nagahdaripour et al. teaches:
plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from an observation position of the remotely operable vehicle and (Fig. 2, cameras 210; [0014]: “any two-dimensional or three-dimensional optical or acoustic imaging system can be deployed as the data acquisition component. Examples can include standard CCD video cameras, as well as DIDSON (dual frequency identification sonar) acoustic cameras”; [0015]; [0022]: “a submersible platform configured with a stereovision system and postured at relative distances to the target as computed from binocular cues in stereo imagery, which such distance is used to generate a rectified video; simulating frontal views at fixed distance from the target”; binoculars that produce stereo imagery are well known in the art to have overlapping field of views (see https://www.movimed.com/knowledgebase/what-is-stereoscopic-imaging/));
update the observation position and the three dimensional field of view in real time while the remotely operable vehicle is propelled through the liquid coolant ([0017]:” Information regarding the position and motion of the vision system then can be used to produce from the images acquired at different camera positions and poses a composite image and model of the target object in real time. The composite view, referred as a photo-mosaic, can be two-dimensional, however, a three-dimensional mosaic/map also can be constructed from the stereo disparity information”; [0018]; [0032]: “At each instant three of the components of the submersible platform's pose and position can be determined from stereo cues”) and the three-dimensional field of view in real time while the remotely operable 
wherein processing the video streams includes filtering frames of each of the video streams from each of the plurality of cameras ([0015]: “Digitized video either from digital cameras or from analog cameras that are digitized with frame grabbers/digitizers can be displayed at a specified frame rate on a monitor at a remote station for human observation, in addition to being processed by a computer to extract information for automatic navigation and target mapping”;[0025]: “The information regarding the motion of the platform, determined from consecutive stereo imagery, also can be used for image or target three-dimensional (3-D) map alignment to construct a mosaic in real time. Displayed on an operator screen, the mosaic can provide a composite image or 3-D map of the underwater structure for inspection purposes.”; [0035]);
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Nagahdaripour reference, and arrange plurality of cameras with an overlapping field of view to process their video streams, produce a three-dimensional field of view of the structure and to update the position and the three-dimensional field of view. This will provide a more accurate image of the structure inspected. 
Regarding claim 17, Cheim discloses determining the observation position includes referencing a pose of the remotely operable vehicle with respect to interior faces of the transformer tank ([0018]: “The computer 18 may maintain a virtual transformer image 20 of the internal construction of the transformer. In most embodiments, this virtual image is a computer-aided-design (CAD) image generated in construction or design of the transformer”; “control movement of the device 16 inside the transformer 12 by observing the virtual inspection device 22 as it moves about the virtual transformer 
Regarding claim 18, Cheim discloses mapping the electrical transformer based on the three dimensional field of view (Abstract; [0017]: in situ-inspection of the transformer immersed in a cooling liquid such as oil; [0018]; Note: Visualizing the position of the vehicle “within” the interior of the container comprises mapping the container since it all depends on the construction of that interior tank.)
Regarding claim 20, Cheim discloses displaying the three dimensional field of view on a display ([0006]: “display an actual position of the inspection device within the container”). 
Regarding claim 23, Cheim discloses determining an observation position of the remotely operable vehicle in the liquid environment based on telemetry data from the remotely operable vehicle and a model of a structure that contains the liquid environment ([0006]: “up-loading a virtual model of the container into a computer, inserting an inspection device into the opening of the container, generating a position indication signal by the inspection device, receiving the position signal by the sensors associated with the container and processed on the computer, and generating a virtual image of the inspection device in relation to the virtual model of the container so as to display an actual position virtual image of said housing and the fluid container” (i.e. model of structure that contains the liquid environment), “and monitoring said position signals in comparison to an actual position of said housing in the fluid container”; Claim 16: “receiving said position signal by the sensors associated with the container and processed on said computer; and generating a virtual image of said inspection device in relation to said virtual model of the container so as to display an actual position of said inspection device within the container”).
Regarding claim 24, Cheim discloses the remotely operable vehicle includes a propulsion system with one or more motors (Fig. 4, Motors 62, M1-M4; [0031]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim and Nagahdaripour et al. in further view of Lavest et al. (NPL attached with Non-Final Rejection Mailed on 05/24/2021)
Regarding claim 14, Cheim does not explicitly state calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position.
However, Lavest et al. teaches calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position (Abstract; Fig. 7; Section 4.3). 
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include camera calibrating before determining the observation position. This will provide more accurate camera measurements. 
Regarding claim 15, Cheim does not explicitly state calibrating each of the cameras includes first calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant.
However, Lavest et al. teaches calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant (Abstract; Figs. 5 and 7; Sections 4.2 and 
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include adjusting camera calibration in air and then calibrating cameras in the liquid. This will correct for an optical distortion caused by the specific liquid environment to provide more accurate camera measurements.
Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669